DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for determining corrosion inhibitor residual concentration of a hydrocarbon sample, classified in G01N 2030/065.
II. Claims 12-20, drawn to a method for determining corrosion inhibitor residual concentration of a hydrocarbon sample, classified in G01N 2030/065.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michael Cox, Reg. No. 47,505 on 25 October 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20. withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gough et al., "Molecular Monitoring of Residual Corrosion Inhibitor Actives in Oilfield Fluids: Implications for Inhibitor Performance," Corrosion 98, Paper No. 33, NACE International, 1998, 12 pages, hereinafter Gough in view of CN107283567, hereinafter CN.
	All citations from Gough will be from section “experimental procedure”, pages 2 and 3.
	With respect to Claim 1, Gough discloses a method for determining corrosion inhibitor residual concentration of a hydrocarbon sample, the method comprising: mixing the hydrocarbon sample [“the sample” para 2] with a standard solution [“internal standard” para 2] to form a first mixture, the standard solution comprising a corrosion inhibitor in a known concentration [10k ppm, para 1]; mixing the first mixture with an aqueous saline solution [“brine mixture” para 3] to form a second mixture, the aqueous saline solution comprising about 1% salt concentration or greater [3%, para 3];, allowing a hydrocarbon phase and an aqueous phase of the second mixture to separate; extracting to obtain a portion of the aqueous phase [mixed well, allowed to settle and separated; para 3, given 2 hrs to adsorb, para 4]; and analyzing the portion of the aqueous phase to determine a corrosion inhibitor residual concentration of the hydrocarbon sample [“molecules of interest analyzed” para 3, hydrocarbon para 3, inhibitor para 4].
	Gough does not disclose agitating the second mixture for about 1 hour or longer and at a temperature of about 50 degrees Celsius (°C) or greater.
	CN shows that extraction for oil samples to be studied by chromatography uses agitation and heat (at 50 degrees Celsius °C) to expedite the extraction.  See page 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gough’s extraction by agitating the second mixture for about 1 hour or longer and at a temperature of about 50 degrees Celsius (°C) or greater for the benefit of through extraction.
	With respect to Claim 2, Gough discloses that the known concentration of the corrosion inhibitor in the standard solution is in a range of from about 100 parts per million (ppm) to about 10,000 ppm.  See para 1; 10,000 ppm.  Note that a specific example in the prior art which is within a claimed range anticipates the range.  See MPEP 2131.03-I.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
	With respect to Claim 3, Gough discloses that a concentration of the corrosion inhibitor in the first mixture is in a range of from 50 ppm to about 150 ppm.  See para 3; 100 ppm.
	With respect to Claim 4, Gough discloses that the aqueous saline solution comprises about 5% salt concentration or less.  See para 3; 3%.
	With respect to Claim 5, although Gough doesn’t specify a ratio between the first mixture to the aqueous saline solution in the second mixture differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  See MPEP 2144.05-II-A.  A person of ordinary skill in the art would have found it obvious to try using equal ratios, and to try varying ratios depending upon the initial concentration of saline to maximally extract the desired analyte.   
	With respect to Claim 6, Gough discloses that the second mixture is agitated for about 3 hours or less.  Gough’s extraction in para 4 last 2 hours.  The proposed combination’s heat and agitation will decrease the time needed for extraction.  
	With respect to Claim 7, CN discloses that the second mixture is agitated at a temperature of about 90 C or less.  50 degrees Celsius, see page 3.
	With respect to Claim 11, CN discloses that the hydrocarbon sample has a water content of up to 5 volume percent (vol. %).  Para 2 dries the sample, so the water content would be minimal.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gough and CN in further view of Cane et al. (EP38668, hereinafter Cane).
	With respect to Claim 8, the combination of Gough and CN disclose allowing the hydrocarbon phase and the aqueous phase of the second mixture to separate.
	Neither Gough or CN disclose allowing the second mixture to sit and cool for about 1 day.
	Cane discloses that further separation occurs when left to cool for a few days.  See page 2.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to allow the combination of Gough and CN to sit and cool as long as needed for separation to finish, including for about 1 day.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gough and CN in further view of El-Shafie (WO2011/006019, hereinafter El-Shafie).
	With respect to Claim 9, Gough discloses that analyzing the portion of the aqueous phase comprises performing reversed-phase chromatography on the portion of the aqueous phase with a mobile phase comprising methanol.  See para 2.
	Gough does not mention using a phosphate buffer.  
	El-Shafie shows using a phosphate buffer in the mobile phase to aid in extraction.  See page 75, lines 4-19.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a phosphate buffer to the combination of Gough and CN to improve extraction.
	With respect to Claim 10, the combination of Gough, CN and El-Shafie disclose that a ratio of methanol to phosphate buffer in the mobile phase is about 1:1, and the mobile phase has a pH of about 2.5.  See El-Shafie page 75, lines 4-19 for 40:60 ratio and ph of 3.5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855